IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


               JESSIE HODGES, PRO SE v. STATE OF TENNESSEE

                     Appeal from the Circuit Court for Lauderdale County
                             No. 5729   Joe H. Walker, III, Judge



                  No. W2003-01006-CCA-R3-CO - Filed December 31, 2003


This matter is before the Court upon the State’s motion to affirm the judgment of the trial court by
order pursuant to Rule 20, Rules of the Court of Criminal Appeals. The Petitioner is appealing the
trial court's denial of habeas corpus relief. The Petitioner fails to assert a ground of relief entitling
him to habeas corpus relief. Accordingly, the State's motion is granted and the judgment of the trial
court is affirmed.

                   Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed

DAVID G. HAYES, J., delivered the opinion of the court, in which JOE G. RILEY and JOHN EVERETT
WILLIAMS, joined.

Jessie Nelson Hodges, pro se.

Paul G. Summers, Attorney General & Reporter; Thomas E. Williams, III, Assistant Attorney
General, for the appellee, State of Tennessee.



                                   MEMORANDUM OPINION



        On December 1, 2000, Petitioner was convicted of one count of robbery, a class C felony.
For this conviction, Petitioner was sentenced to twelve years in the Department of Correction. On
April 3, 2003, Petitioner filed, pro se, a petition for writ of habeas corpus relief, alleging that the
indictment is void because of the absence of essential parts of the indictment. Specifically, Petitioner
asserts that the indictment fails to include the signature of the clerk of the trial court and that the
indictment “fails to run in the name of the State of Tennessee.” The trial court denied habeas corpus


                                                   1
relief, finding that the Petitioner’s sentence had not expired and that the convicting court had
jurisdiction to sentence the defendant. On appeal, the Defendant also complains that the trial court’s
failure to require the State to respond is error.

        Article I, § 15 of the Tennessee Constitution guarantees the right to seek habeas corpus relief
and Tenn. Code Ann. §§ 29-21-101 et seq. codifies the applicable procedures for seeking a writ.
However, the grounds upon which our law provides relief are very narrow. Taylor v. State, 995
S.W.2d 78, 83 (Tenn. 1999). Habeas corpus relief is available in Tennessee only when it appears
upon the face of the judgment or the record of the proceedings upon which the judgment is rendered
that (1) the convicting court was without jurisdiction or authority to sentence a defendant; or (2)
defendant’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993). The
petitioner bears the burden of showing by a preponderance of the evidence that the conviction is void
or that the prison term has expired. Passerella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App.
1994).


         Although the Petitioner asserts that the clerk failed to sign the indictment, there is no
statutory requirement for the clerk to do so. With regard to Petitioner’s assertion that the indictment
failed to “run in the name of the State,” the indictment was properly captioned pursuant to section
40-13-201, Tennessee Code Annotated. It is signed by both the district attorney general and the
grand jury foreperson. See Tenn. Code Ann. §§ 40-13-103; 40-13-105. The indictment includes a
list of the witnesses before the grand jury. See Tenn. Code Ann. § 40-13-107. The indictment
sufficiently provided Petitioner with notice of the charged offenses. See Tenn. Code Ann. §§ 40-13-
202; 40-13-203; 40-13-207. Finally, the indictment was returned with an endorsement a “true bill.”
See Tenn. Code Ann. § 40-13-109. Thus, we find no merit in this issue.


        Next, Petitioner alleges that the trial court committed reversible error in denying the petition
without receiving a response from the State. When the petition for writ of habeas corpus does not
demonstrate that the judgment is void, a trial court may properly dismiss the petition without a
hearing. Dixon v. Holland, 70 S.W.3d 33, 36 (Tenn. 2002); Tenn. Code Ann. § 29-21-109. If the
trial court summarily dismisses the petition, an answer from the State is not required.

        Upon our review of the record in this case, we conclude that the trial court properly
determined that the Petitioner's claims are not cognizable in a habeas corpus proceeding. There is
nothing in the record to indicate that the trial court was without jurisdiction to enter judgment against
the Petitioner as the indictment is sufficient and proper; nor is there anything to indicate that the
Petitioner's sentences have expired.


        Accordingly, it is ORDERED that the State’s motion is GRANTED. The judgment of the
trial court is AFFIRMED in accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                                   2
____________________________________
      DAVID G. HAYES, JUDGE




  3